Citation Nr: 0419744	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to July 24, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss since July 24, 2002. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1976.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln Nebraska, which denied a 
compensable evaluation for the veteran's service-connected 
bilateral hearing loss.  

In August 2002, the Board developed the record on its own by 
scheduling the veteran for a VA audiological evaluation.  
That evaluation was performed in August 2002.  The Board then 
remanded the case in May 2003 with instructions that the RO 
adjudicate the veteran's claim based on the additional 
evidence.  In an August 2003 rating decision, the RO granted 
an increased evaluation to 10 percent for the veteran's 
bilateral hearing loss, effective July 24, 2002.  The case is 
once again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  Audiometric testing prior to July 24, 2002, revealed an 
average puretone decibel hearing loss of 57 decibels for the 
right ear and 65 decibels for the left at the 1000, 2000, 
3000, and 4000 Hertz (Hz) levels, with speech recognition 
scores of 92 percent for the right ear and 88 percent for the 
left.

3.  Audiometric testing performed on July 24, 2002, revealed 
an average puretone decibel hearing loss of 55 decibels for 
the right ear and 52 decibels for the left at the 1000, 2000, 
3000, and 4000 Hertz (Hz) levels, with speech recognition 
scores of 80 percent in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to July 24, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85-4.87 (1999 & 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss since July 24, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.85-4.87 (1999 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his 
service-connected bilateral hearing loss.  In the interest of 
clarity, the Board will initially discuss whether the issues 
on appeal have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

First, the VA is required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  In this case, letters sent to the 
veteran dated in July 2002 and June 2003 satisfied this 
requirement.  

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim for increase was filed and 
initially denied prior to VCAA notice being provided to him.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2002 and 
June 2003 was not given prior to the first AOJ adjudications 
of the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Therefore, notwithstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  As noted above, this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  By 
virtue of the letters sent to the veteran, as set forth 
above, the Board finds that he was provided with every 
opportunity to identify and submit evidence in support of his 
claim.  In this case, although the VCAA notice letters that 
were provided to the veteran do not specifically contain the 
"fourth element," the Board finds the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim throughout development of the case at 
the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  The veteran has also been afforded VA 
audiological evaluations to determine the nature and severity 
of his hearing loss.  The Board notes that the veteran 
initially requested that he be scheduled for a hearing before 
a Veterans Law Judge, but then later withdrew his hearing 
request.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran was exposed to acoustic trauma while on active 
duty.  As a result, a November 1979 rating decision granted 
service connection and assigned a noncompensable (zero 
percent) evaluation for bilateral hearing loss.  In April 
1999, the veteran filed a claim seeking an increased 
evaluation for his service-connected hearing loss disability.  

The RO initially denied the veteran's claim.  In an August 
2003 rating decision, however, the RO granted an increased 
evaluation to 10 percent for the veteran's bilateral hearing 
loss.  However, instead of granting the 10 percent evaluation 
from the date of claim (April 1999), the RO assigned an 
effective date of July 24, 2002, the date on which the 
increase was first shown.  Therefore, two issues must be 
adjudicated: (1) Entitlement to a compensable evaluation for 
bilateral hearing loss prior to July 24, 2002; and (2) 
entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss since July 24, 2002. 

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  As this change took effect after the veteran 
filed his claim in April 1999, both the former and the 
revised criteria will be considered in evaluating the 
veteran's bilateral hearing loss.  VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3- 00; see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law).  The regulatory 
criteria of Diagnostic Code (DC) 6100 may be applied 
prospectively, but the statutory changes established in June 
1999 may only be applied from that date forward.  See 38 
U.S.C.A. § 5110(g) (West 2002).  However, the differences 
between the former criteria and the revised criteria in this 
case is relatively inconsequential.

Under the previous regulations, evaluations of defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85, DCs 
6100 to 6110 (effective before June 10, 1999).  Under these 
regulations Table VIa was used only when the Chief of the 
Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  
See 38 C.F.R. § 4.85(c) (effective before June 10, 1999).

The current version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  When evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

B.  Prior to July 24, 2002

Prior to July 24, 2002, the veteran underwent two 
audiological evaluations.  At a July 1999 VA audiological 
evaluation, audiometric testing in the right ear revealed 
puretone thresholds of 15, 10, 50, and 85 decibels at the 
1000, 2000, 3000, and 4000 Hz levels, respectively, for an 
average of 40 decibels.  Testing in the left ear at those 
same levels showed puretone thresholds of 5, 5, 50, and 85 
decibels for an average of 36 decibels.  Speech 
discrimination was 96 percent in both ears.

The veteran also underwent an audiological evaluation at the 
Hearing Clinic in September 2000.  At that time, audiometric 
testing in the right ear revealed puretone thresholds of 35, 
40, 70, and 90 decibels at the 1000, 2000, 3000, and 4000 Hz 
levels, respectively, for an average of 58 decibels.  Testing 
in the left ear at those same levels showed puretone 
thresholds of 45, 45, 75, and 95 decibels for an average of 
65 decibels.  Speech discrimination was 92 percent in the 
right ear and 88 percent in the left.

Applying both the old and the new criteria to these results 
show that the veteran's hearing loss disability warrants a 
noncompensable evaluation.  The above findings yield a 
numerical designation of no greater than II for the right ear 
(between 0 and 65 percent average puretone decibel hearing 
loss, with at least 92 percent speech discrimination), and no 
greater than III for the left ear (between 0 and 65 percent 
average puretone decibel hearing loss, with at least 84 
percent speech discrimination).  Entering the category 
designations for each ear into Table VII produces a 
disability percentage evaluation of zero percent.  The Board 
thus finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation for the entire 
period prior to July 24, 2002.  

C.  Since July 24, 2002

On July 24, 2002, the veteran underwent another audiological 
evaluation at the Hearing Clinic.  At that time, audiometric 
testing in the right ear revealed puretone thresholds of 40, 
35, 60, and 85 decibels at the 1000, 2000, 3000, and 4000 Hz 
levels, respectively, for an average of 55 decibels.  Testing 
in the left ear at those same levels showed puretone 
thresholds of 30, 30, 60, and 90 decibels for an average of 
52 decibels.  Speech discrimination was 80 percent in both 
ears.

The veteran's hearing was tested again at the Hearing Clinic 
in July 2003, at which time audiometric testing in the right 
ear revealed puretone thresholds of 45, 45, 70, and 90 
decibels at the 1000, 2000, 3000 and 4000 Hz levels, 
respectively, for an average of 60 decibels.  Testing in the 
left ear at those same levels showed puretone thresholds of 
30, 40, 70, and 90 decibels for an average of 58 decibels.  
Speech discrimination was 84 percent in the right ear and 88 
percent in the left.

At a VA audiological evaluation in August 2003, audiometric 
testing in the right ear revealed puretone thresholds of 25, 
20, 60, and 90 decibels at the 1000, 2000, 3000, and 4000 Hz 
levels, respectively, for an average of 49 decibels.  Testing 
in the left ear at those same levels showed puretone 
thresholds of 20, 20, 60, and 85 decibels for an average of 
46 decibels.  Speech discrimination was 88 percent in the 
right ear and 80 percent in the left.

Applying both the old and the new criteria to the results 
from the audiological evaluation performed on July 24, 2002, 
show that the veteran's bilateral hearing loss disability 
meets the criteria for a 10 percent evaluation (between 50 
and 57 percent average puretone decibel hearing loss, with 
between 76 and 82 percent speech discrimination).  Although 
the results from the audiological evaluations performed in 
July 2003 and August 2003 show that the veteran's hearing 
loss does not meet the criteria for a compensable evaluation, 
the RO assigned a 10 percent evaluation based on the results 
on July 24, 2002.  The Board thus finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's bilateral hearing loss 
since July 24, 2002. 

Despite statements by the veteran and his wife that 
evaluations assigned for his bilateral hearing loss both 
prior to and since July 24, 2002 do not reflect the true 
severity of his hearing loss disability, as laypersons 
without medical expertise or training, their statements are 
of limited probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  In any event, their 
contentions are insufficient to establish entitlement to a 
higher schedular evaluation for defective hearing because ". 
. . disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann, 3 Vet. App. at 349.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss prior to July 24, 2002, 
as well as his claim for an evaluation in excess of 10 
percent for bilateral hearing loss since July 24, 2002.  
Accordingly, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  Hence, the appeal is denied.

D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In 
this case, no evidence indicates, nor has the veteran 
alleged, that his bilateral hearing loss has caused marked 
interference with employment.  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

A compensable evaluation for bilateral hearing loss prior to 
July 24, 2002, is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss since July 24, 2002, is denied. 



                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



